Citation Nr: 1616575	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected back disabilities and disabilities of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from March 1984 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a hearing before the undersigned in June 2014.  A transcript of the hearing has been associated with the electronic claims file.

This matter, along with the issue of entitlement to service connection for residuals of a right leg injury, were before the Board in August 2014.  In August 2014, the Board reopened the claim for service connection for residuals of a right leg injury and remanded that claim as well as the claim for service connection for a bilateral hip disability for additional development.  All development was substantially completed and while on remand, service connection for residuals of a right leg injury was granted; therefore that issue is no longer before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  The claim for service connection for a bilateral hip disability is before the Board for adjudication.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bilateral hip disability did not manifest during service or within one year of separation from service and is not due to and has not been aggravated by his service-connected spine or right lower extremity disabilities.




CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and that an effective date and disability rating will be assigned if the claim is granted.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran submitted lay statements and copies of his service treatment records and was provided the opportunity to present evidence before the undersigned in June 2014.  Further, per the Board's August 2014 remand order, the Veteran was afforded a VA examination in July 2015.  The examiner reviewed the claims file, examined the Veteran and in August 2015, provided an etiology opinion addressing the etiology of the Veteran's bilateral hip disability.  The opinion was fully supported by rationale.  Accordingly, the examination report and opinion are adequate for rating purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Service Connection

The Veteran claims his bilateral hip condition is secondary to his service-connected lower extremity disabilities.  The Board points out that the RO denied service connection for residuals of right hip surgery in August 1995.  At that time, the Veteran's service treatment records were not available and the RO notified him of such.  The Veteran filed a notice of disagreement with the August 1995 rating decision and submitted copies of his service treatment records for review.  The Veteran did not perfect an appeal on the issue after receipt of the statement of the case.  His next correspondence related to the hips was received in January 2007.  Generally, the Board would review the claim for service connection for a right hip disability as a previously denied claim requiring the submission of new and material evidence before reopening the claim for consideration on the merits.  38 C.F.R. § 3.156(a) (2015).  However, during the pendency of the current claim, the RO obtained outstanding service treatment records from the National Personnel Records Center, the entrance examination, which was not of record in 1995.  When relevant service department records are received and associated with a claims file, and those records were in existence at the time of the original claim but had not been associated with the claims file, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2015).  Thus, the Board will review the claim for service connection for a right hip disability as an original claim.

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1101.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is included under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran has current bilateral hip disabilities: osteoarthritis and trochanteric pain syndrome.  However, the evidence does not show that the disabilities are due to service.  Service treatment records indicate that at entrance to service in December 1983, the Veteran had a 5 inch scar on the right iliac crest.  No right hip condition was noted on the examination report.  Therefore, he is presumed to have been sound with regard to the right hip at entrance to service.

In May 1987, the Veteran jumped out of a first floor window.  He landed on his feet but felt back pain after landing on his tailbone.  He complained only of back pain.

A May 1988 radiology report indicates that the Veteran had a deformity of the right iliac bone likely relating to previous injury or surgical intervention.  A November 1988 radiologic consultation request indicated that the Veteran had a malformed ileum on the right side, reaching up to the pelvic crest.  No diagnoses or complaints related to the hips are documented in the available service treatment records.

The Veteran had a VA examination in December 1995.  The Veteran reported that bone was taken from his right hip iliac crest for grafting into his right tibial fracture, resulting in frequent pain in his right hip and some pain in the left hip.  The diagnosis included possible arthritis of the right hip and status post-op donor site graft from the right hip to the right tibia.  December 1995 x-rays show an irregular defect of the lateral margin of the right iliac bone due to old injury.  The hip joints were normal bilaterally.

VA treatment records dated October and December 2008 show complaint of bilateral hip pain.  No diagnosis was indicated.  X-rays were taken in January 2009.  The impression was mild degenerative change and to consider the possibility of cam-type femoral acetabular impingement.  Also noted was abnormal contour of the right ilium noted appearing benign.

In June 2014, the Veteran testified before the Board that his doctor had opined that his bilateral hip disabilities were due to his service-connected back disorder or service-connected disabilities of the right lower extremity.  He stated that his doctor's opinion was based on observation of his abnormal gait caused by his right lower extremity disabilities.  See Transcript, 10.

In July 2014, the Veteran submitted a letter from a VA provider indicating that his back and knee problems are causing hip pain.  No rationale for the finding was provided.

The Veteran had a VA examination in July 2015.  The examiner reviewed the claims file and examined the Veteran.  The diagnoses included osteoarthritis and trochanteric pain.  In the August 2015 opinion report, the examiner summarized the Veteran's medical history and noted his fracture of the right tibia and fibula prior to service.  The Veteran reported that his doctor told him that his hip problems started with his ankles.  He stated that during service, his right leg started to bow and that he had some pain in his right knee and ankle.  He noted that the bowing started prior to his in-service fall from a ledge.  He indicated that both hips were equally painful and started to give him trouble at the same time.  His doctor reportedly told him that his right hip goes forward and left hip goes back because of the right lower extremity fracture and deformity.

In the opinion, the examiner observed that the Veteran's bilateral hip problems are relatively symmetric, which is not consistent with an etiology related to his old right lower leg fractures.  She stated that the hips are sufficiently far up the kinetic chain from the right tibia/fibula region that it is not expected that the hips would be affected by the injury, even with the current varus angulation in the tibial region.  The examiner concluded that the bilateral hip degenerative joint disease and greater trochanteric bursitis are not related to the right leg disorder.  The examiner also noted that because the hip problems are relatively symmetric, they are not due to the arthritis in the right knee.  Regarding relationship to the spine, the examiner stated that the spine disabilities are above the hips, so there are no direct biomechanical forces on the hips.  She found no significant neurological injury which would impact the biomechanical forces on the hips; therefore, she found no relationship between the back and the bilateral hip disabilities.  Finally, the examiner indicated that there is no relationship between the bilateral hip disabilities and service.  The examiner reviewed and summarized the Veteran's medical history and found no evidence of any hip disorders that originated during service or are otherwise attributed to service.  She also found no documentation that the right or left hip problems manifested within one year of service discharge in June 1990.

The examiner also opined that the lumbosacral strain, chronic right knee sprain with jumpers knee and degenerative joint disease, and the right leg disorder did not cause or aggravate any disorder of either hip.  She again noted that the Veteran's hip conditions are relatively symmetric and his gait is insufficiently affected by any of these service-connected conditions, in isolation or collectively, to have caused or aggravated either the left or the right hip disorder.

The Board has considered all of the evidence, but finds that it does not support a finding of service connection for a bilateral hip disability on a direct or secondary basis.  Regarding direct service connection, the Board observes that the available service treatment records do not show that the Veteran injured either hip during service or reported complaints related to either hip.  Additionally, while arthritis is a chronic disability subject to presumptive service connection under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), the evidence does not show that the degenerative joint disease of the hips manifested within one year of separation from service.  Notably, radiology reports show that the Veteran's hips were normal in December 1995.  Supporting these findings are the opinions from the VA examiner, who also failed to find evidence of an injury or treatment of either hip during service or find evidence of arthritis within one year of separation from service.  Consequently, service connection for a bilateral hip disability on a direct basis is not warranted.

Regarding service connection on a secondary basis, to include aggravation, the Board also finds that service connection for bilateral hip disabilities is not warranted.  Here, the evidence does not show that the Veteran's service-connected spine, right knee, or right lower leg disabilities have either caused or aggravated the bilateral hip disabilities.  In support of this finding is the August 2015 opinion from the VA examiner.  The examiner found no nexus between the service-connected disabilities and bilateral hip disabilities on a causal or aggravation basis.  Her opinions are supported by rationale.

The Board has considered the July 2014 statement from the Veteran's VA doctor.  However, the opinion is not supported by rationale and accordingly, is not adequate for rating purposes.

The Board has also considered the Veteran's testimony.  However, while the Veteran is competent to report symptoms readily observed by lay persons, such as pain, he is not competent to identify the etiology of his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a layperson, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of osteoarthritis and bursitis and, specifically, is not competent to provide an opinion as to etiology in such case.

Based on the foregoing, the Board finds the evidence does not support a finding of service connection for either hip.  While the Veteran has diagnoses related to each hip, a nexus to service or a service-connected disability has not been shown.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  The appeal is denied.








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral hip disability is denied.






______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


